Hart, J. (dissenting). It seems to me that the case of Turpin v. Beach, 88 Ark. 604, is against rather than in favor of the majority opinion. In that case the decree recited that the case was heard upon the pleadings and the depositions of three named witnesses and other evidence. The clerk certified that the transcript contained a true and compared transcript of all the pleadings, papers, files and entries of proceedings in the action. There were certain exhibits which had not been attached to the depositions as required by statute. The court said that the statute intended greater certainty in proving the exhibits which were held tq be independent evidence, and that the words, '‘other evidence,” should be taken to refer to them. This is an application to the well known doctrine of ejusdem generis. The record recites that the case was heard on the depositions and other evidence, meaning other evidence of like character. In the present case the record recites that it was heard upon the pleadings and proof. The word "proof” is broad enough to include oral as well as written evidence. The certificate of the clerk is that the "foregoing record contains all testimony on file in my office in the case.” There is nothing to indicate that the oral testimony was ordered to be reduced to writing and filed. The clerk is careful to certify that the transcript only contains the testimony on file. If oral testimony was heard, it would not be on file and therefore is not included in the transcript. 'Counsel for appellee called our attention to this matter before the case was heard and asserted that the case was heard partly on oral evidence. I think that the burden was on appellant to correct the record, so as to show that the case was not heard on oral evidence, if that was a fact. The affidavits introduced by appellee were not introduced to contradict the record or to correct it here. They were introduced merely to show good faith on the part of appellee. They have not been controverted, and so it seems certain then that the case was heard partly on oral evidence. If such was the case. I think the ends of justice would have been better served by allowing a correction of it to have been made in the chancery court, and that the hearing of the case should have been continued in this court until there was an opportunity to apply for a correction of the record in the court below so as to make it speak definitely on the question of whether the case was heard partly on oral evidence. If the court thought it was the duty of ap-pellee to do this, it should have so declared and have given him an opportunity to do so. This is especially true when we take into consideration that appellee had a finding of fact in his favor by the chancellor. Family arrangements are. favorites of the law and should not be disturbed when fairly made. In Pate v. Johnson, 15 Ark. 275, tbe court said that amicable and family settlements are to be encouraged, and, when fairly made, strong reasons must exist to warrant interference on the part of a court of equity. This doctrine was applied in a much later case where there was a conveyance made by a daughter to the father which the court said was not a donation to the father, nor, strictly speaking, a sale and purchase, but was more in the nature of a family settlement. Giers v. Hudson, 102 Ark. 232. In the case at bar all the parties concerned were practically blind except appellee, and he was partly so, The family seem to have had that sensitiveness peculiar to blind people and wished to seclude themselves from the world and to' live together as one family. The deed was executed pursuant to this family agreeement, and .all the family wished it to stand. It may be that the omitted evidence would have abundantly established the correctness of the finding of the chancellor, 'and I think that the opportunity should have at least been given appellee to make application in the court below to amend the record so as to show with certainty that the case was heard partly on oral evidence. Therefore, I respectfully dissent.